; Case 1:20-cv-00524-MKV Document 29 Filed 06/08/21 Page 1 of 14
United States District Court

Southern District Of New York

 

Prinyah Goduah NMIAA Payne’s El-Bey

Plaintiff(s)
case # 20-Cv-524 (MKV)
Against Affidavit where to mail to Officer Crocillo
Crocillo/Crocilla;: MTA & MTA 34 Precint,
Defendant(S)

Dear Judge MARY KAY VYSKOVIL,

| hope your this year 2021 is been nothing but Bless for you and Happiness's.

After emailing and calling around | got an email also an address where Southern District of New
York can serve officer Crocillo/Crocilla because | do want this case to move forward also | had
requested for a Pro-Bono Attorney to assign to me by the Court each week whenever | called |
was told no Attorney have assigned to this case yet. But anyway | will attach the email that |
have conversations with the detectives also another emailed that | had got sooner | reached out
to the Detective where can | have the Court send Documents out to serve the officer, with
everything still shut-down its hard trying to get what | needed since most people are still working

from home, Please have the sheriff to service the office at this address:

Good Afternoon Ms. EL-Bey,

 

Hope all is well. All documents can be mailed to the following address:

MTA Police Department
Internal Affairs Bureau

420 Lexington Ave., Suite 630
New York, NY 10170

Once received, | will forward them to the recipients.
Regards,

Derek Hosein
Lieutenant
Internai Affairs Bureau
420 Lexis Ayéfaev-00524-MKV Document 29 Filed 06/08/21 Page 2 of 14
Suite 630

New York, NY 10176

Tel: 212-878-1182

Fax: 212-878-1195

Email: dhosein@mtapd.org

From: Pramdays.Inc <Premdays.Inc@protonmail.com>

Sent: Thursday, May 27, 2021 12:23 PM

To: Hosein, Derek <DHOSEIN@mtapd.org>

Subject: Southern District Court Of New York and ij need your help

Good Morning,

I need your help the Souther Disirct Of New York Court been trying to send decuments to officer Crocilo and they have no luck | just got off the phone with the Pro s¢ offica and they are
Irying to serve the officer and his party, The United States Dislrict Court Southern District Of New York Can yeu please reach out to them and give them the information or can i mail you
the documents out then you can passed it on to them the phone number lor the court is (212}805-0136 and the case number is 20-CV-0524 (LLS} or {MKV) (GWG).

Please feel free to contact the court and give them the information's that they needed to serve the officer or send me a letter wilh the informalion so | can upload it to the temporary prose
email address or if you want that email address please let me and | can email it to you.

Queen Prinyah Godiah Nefertiti Me’al Imin Amon Amun Payne El-Bey

CEO & Founder of

Premdays.Inc

Confidentiality Note; This e-mail, and any atlachment to it, may contain pevieged and confidential information and is intended for the use of [ne individual(s) or eniity named on the e-maii.
Unauthorized disclosure of lhis message is prohibited. If you have received this message in emar, please notify Ine sender immediately by retum e-mail and destroy [his message and all
copies thereof, Including af attachments.
Case 1:20-cv-00524-MKV Document 29 Filed 06/08/21 Page 3 of 14

 

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See “Instructions for Service of Process by U.S. Marshal"
PLAINTIFF COURT CASE NUMBER
Primyah Godial Miaa Paynes El Bey 20cv524
DEFENDANT TYPE OF PROCESS ;
Crocillo et al Summons & Coty aint 3

 

 

‘

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE,OR DESCRIPTION OF PROPERTY TO SEIZED CONDEMN

SERVE Officer Crocille MTA Police Officer Badge 2477 : CQ Fk
AT ADDRESS (Street or RFD, Apartment No.. City, State and ZIP Code}

MTA Police District 4. 1 Pennsylvania Plaza New York, NY 10004

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process 16iBe rs
served with this Forar28

ar

 
 
     

  

at jpeg

 

 

Primyah Godial Miaa Paynes El Bey

 

 

O€ Gl RY] St A

 

Number of parties tortie?
40 Ann Street: served inthis case 2s
#2BA Check for service SREY
New York, NY 10038 onUSA. m4

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST [IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

 

Signature of Attomey other Originator requesting service on behalfof: PLAINTIFF TELEPHONE NUMBER DATE

a

SA [C] DEFENDANT 11/17/2020

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - BO NOT WRITE BELOW THIS LINE.

Lacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerks Date 7"
number of process indicated. 4 Origin. Serve Za i

(Sten only Jor USM 285 ifmore ? A iN a tf> i

than one USM 285 is submitted) No. _ No. OS . HOW 4 @ 2025

 

 

 

 

 

 

i hereby certify and return that [7] have personally served , [[] have legal evidence of service, F] have executed as shown in” Remarks ithe, process described on the
individual, company, corporation, #tc., at the address shown above on, the on the individual, company, corporation, etc. shown at the address inserted Helps ~~

f.
x [hereby certify and retum that I am unabie to locate the individual, company, corporation, etc. named above (See remarks below)

 

4 Name and title of individual served (i/'nol shown above) Date Time

[_] am
L/B Ss wer 130 AK pm

Signature of U.S. Marsha! or Deputy

pen flere

 

 

Address (complete only different than shown above)

 

 

 
 

 

 

 

 

 

 

  
  
 

 

317 2F
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits j Amount owed to U.S. Marshal* or
“ i (including endeavors) (Amount of Refund*)
bIS08 292 | ob 9aL |
REMARKS ne

Hfiv 1p 2000

Vc, up Fon fall sevice

  
 

  
 
 

; GH hook fe seve @. / fe cable n'® fi Ihc MTA chdin but divites / pode x
i mw bayer ermploycol ty MTA
fo

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE ann “4O- gay | Rev. [1/18
Case 1:20-cv-00524-MKV Document 29 Filed 06/08/21 Page 4 of 14
US. Department of Justice ‘ PROCESS RECEIPT AND RETURN

United States Marshals Service See "“fnstructions for Service of Process by U.S. Marshal"

  

 

 

 

 

  
  

 

    
  

 

 

 

 

PLAINTIFF COURT CASE NUMBER
Primyah Godial Miaa Paynes El Bey 20cv524
DEFENDANT TYPE OF PROCESS _
Crocillo et al Summons & Cobiplaint =
- NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY £9 SEIZED CONBEMN
: webs
SERVE § Officer Crocitlo MTA Police Officer Badge 2477 oT
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code} on &
| MTA Police District 4. 4 Pennsylvania Plaza New York, NY 10001 oo
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process Biber: =
served with this Fori285, 9 7 ‘4
Primyah Godial Miaa Paynes El Bey Number of parties toe ey
40 Ann Street: served in thiscase “2)"o- gay oe
#2BA Check for service =A oe
New York, NY 10038 on U.S.A. ri

 

 

SPECLAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

Signature of Attommey other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE

A [() DEFENDANT 1 1 {4 7/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE .. «32...

l acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk : Date :

 

 

 

 

number of process indicated, Origin... Serve GZ al! z
(Sign only for USM 285 if'more ? aA ba : LE
than one USM 285 is submitted) | 4 “| Ne. No. OSM , HOV 1 G 2026

=

ernest ean

 

 

Uhereby certify and return that 1 [7] have personally served , [C1 have tegai evidence of service, [7] have executed as shown in "Remar oS fae. process described on the

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 
  
 
 

individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserte 1: ann
- :
it L hereby certify and return that [ am unable to locate the individual, compaiy, corporation, etc. named above (See remarks below)
‘Name and title of individual served (if'nof shown above) Date Time C] am
eSwet | 1300 Rm
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
J, 2 a
3f72F
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits { Amount owed to U.S. Marshal* or
i a a (including endeavors) (Amount of Refund*)
PS. Y 3.92 969A |
EL i ff . ¢ i
ona ee : no
REMARKS ;

Yoav up tor fal ere
\Greop Gm FLL

Galen het. be corre @ | hanpleens Plaza, 110 stodion bub inckiridis| pderted
- AT Tey

Sag fger errpleycoh ty MTA

 

cee bees bee : ee / Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE ae 4 Qc Say f Rev. L/E8
Case 1:20-cv-00524-MKV Document 29 Filed 06/08/21 Page 5 of 14
6/2/2021 Search j Premdays.Inc@pretonmail.com | ProtonMail

RE: MTA Case

Received: @e@ Friday, May 28, 2021 10:40 AM
From: Minogue, Stephanie MinogueS@dany-.nyc.gov
To: 'Premdays.Inc’ Premdays.Inc@protonmail.com

CC: Johnson, Edward johnsone@dany.nyc.gov

 

Good morning Ms. El-Bey,

[ hope that you have been doing well and staying safe and healihy. I'm writing to update you on the investigation of the encounter you had with two MTA police officers
at Penn Station in January 2020. We were able to review surveillance video and speak fo a number of witnesses, and bring the officers in for questioning as well.
Unfortunately, we simply coufd not find enough evidence to establish beyond a reasonable doubt ~ the standard we are required to meet in a criminal case — that either
of the officers committed a ctlme. One obstacle in particular was that several of the surveillance cameras at Penn Station were not working that night, Including the
camera in the elevator where the incident took place. We also were unable to find any eyewitnesses to the incident itself.

[ do want to Jet you know that both officers are still going te face disciplinary charges because of the work that Lieutenant Hosein with the MTA‘s Internal Affairs Bureau
did in investigating your case. The fact that we can’t go forward with criminal charges is not going to change that.

Hyou have any questions about the outcome of our investigation, please do not hesitate to reach out. You can either email me at this emai! address, or contact ma at
212 335 9099,

Bast regards,

Stephanie Minague

Deputy Chief

Police Accountability Unit

New York County District Attorney's Office
1 Hogan Place, Room 795

New York, NY 10013

O: 212.335.9099

0: 646.954.2750

This message is intended only for the use of the individual or entity to which it is addressed, and may contain information that is privileged, canfidentiai and exempt from
disclosure under applicable aw. lf you are neither the intended recipient, nor the employee or agent responsible for delivering the message fo the intended recipient,
Case 1:20-cv-00524-MKV Document 29 Filed 06/08/21 Page 6 of 14

you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited, If you have received this communication in error,
please promptly notify the sender by e-mail, and destray all copies of the transmission, Thank you.

Fram: Minogue, Stephanie

Sent: Wednesday, December 9, 2020 3:21 PM

To: 'Premdays.inc' <Premdays.Inc@protonmail.com>
Cc: Johnson, Edward <johnsone@dany.nyc.gov>
Subject: RE: MTA Case

Good afternoon Ms. El-Bey,

I'm sorry that you are having issues filing your claims against the MTA. But again, unfortunately we can't help you with your fawsult. Our office is only working on the
criminal investigation related te your case, which is totally separate from your lawsuit. Also, as | mentioned before, the laws about grand jury investigations being
confidential means we are not allowed fo share information about your case with anyone while the case is ongoing, except peopie like Lieutenant Hosein who are
helping us with the investigation.

| know you ara understandably very concerned about being reimbursed for ail the property that was lost, so | sent your email to our Witness Aid Servicas Unit. They
have a lot more information on things the government can do ta help reimburse the victims of crime that dent depend on you filing a lawsuit. They also have a list of pro
bono agencies that you may be able to tak to about your claim against the MTA even ihough our office can’t help you with the lawsuit, Someone from the Witness Aid
Services Unit will send you an email over the next few days fo talk to you about your case aad what options you might have.

Best,

Stephanie Minogue

Assistant District Attorney

Public Corruption Unit

New York County District Attorney's Office
1 Hogan Place, Room 755

New York, NY 10013

OQ: 212.335.9099

C: 646.954.2750
Case 1:20-cv-00524-MKV Document 29 Filed 06/08/21 Page 7 of 14

This message is intended only for the use of the individual or entity to which itis addressed, and may contain information that is privileged, confidential and exempt from
disclosure under applicable law. If you are neither the intended recipient, nor the employee or agent responsible for delivering the message to the intended recipient,
you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited, if you have received this communication in error,
please prompily notify the sender by e-mail, and destroy all copies of the transmission. Thank you,

From: Premdays.Inc [mailta:Premdays,Inc@protonmail.com]
Sent: Wednesday, December 9, 2020 2:45 PM

To: Minogue, Stephanie <MingqueS@dany.nyc.gov>

Ce: Johnson, Edward <jghnsone@dany.nyc.qoy>

Subject: Re: MTA Case

Well mta refused to allow me to file claims foe my personai properties bills they are asking for information yet 1 cannot case number fo give to Mr, Felix Williams then
you guys need to call him at 7188504218 or 7186943998 my question is whom ia going to reimburse me for my properties that wad damage MTA/asking for info so am
left to file a sue in court that is mean hired an attorney if I csn find one that can take the case pro Bono or else I will have to cuff of upfront monies for court and court
cases that is money I de not have

Sent from ProtonMai!l mobile

-------- Original Message --------
On Dec 9, 2020, 11:41 AM, Minogue, Stephanie < MinogueS@dany.n:

 

Good morning Ms. El-Bey,

Investigator Jahnson told me that you were asking for the case number for our investigation. Unfortunately, that's not something we can give out. It's an Internal
tracking number that we're not allowed to share since it relates to a pending investigation. We've got what's called a "grand jury investigation” opened for your
case, but those are by law completely secret and confidential. That means that legally we can't share information about your case wilh anyone, except for
Lieutenant Hosein because he is helping us with the investigation, Sc, because we can’t help you with your lawsuit, you may want to hire your own attorney ta
help with that.

However, there is someihing we might be able to help you with. In New York there is an agency called the Offica of Victim Services. They hava a program
where you car file a claim for compensation for different things if you are a victim of a crime. There is a part of our office called the Witness Aid Services Unit,
which helps victims of crimes file those claims ali the time. If it's ok with you, [ can give them your email and/or phone number. Then, they can reach out to you,
talk to you about your options and help you file a claim with the Office of Vietim Services. Let me know what contact info | can give them and 1 will do that right
away.

Best,

Stephanie Minogue

Assistant District Attorney

Public Corruption Unit
Case 1:20-cv-00524-MKV Document 29 Filed 06/08/21 Page 8 of 14
6/2/2021 Search | Premdays.Inc@protonmail.com | PretonMail

New York Gourily District Attorney's Office
1 Hogan Piace, Roorn 785

New York, N'Y 10013

0: 212.335,9099

C: 646.954.2750

This message is intended only for the use of the individual or entity fo which it is addressed, and may contain Information that is privileged, confidential and
exempt fram disclosure under applicable law, If you are nefiher the intended recipient, nor the employee or agent responsible for delivering the message to the
intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited, If you have received this
communication in error, please promptly notify the sender by e-mail, and destroy all copies of the transmission. Thank you,

This email communication and any files transmitted with it contain privileged and confidential information from the New York County District Attorney's Office
and are intended solely for the use of the individuals or entity to whom it has been addressed. If you are not the intended recipient, you are hereby notified that
any dissemination or copying of this ernail is strictly prohibited. Ifyou have received this email in error, please delete it and notify the sender by return email.

https://mail.protonmail.com/searchijh8Z00Y 4wzvocprycu-c7 owisKrxRzPOVgkhOlSjU4nkxiOddm2tg Ty8E JevbvJBN74hX7PybigpY TNCNYEPA==?key... 4l4
Case 1:20-cv-00524-MKV Document 29 Filed 06/08/21 Page 9 of 14
6/2/2021 Grail ~ Fw: RE: MTA Case

Gmail Queen Prinyah Godiah NMAA Paynes El Bey <premdays.inc13@gmail.com>

 

 

Fw: RE: MTA Case

i message

Premdays.Inc <Premdays.lnc@protonmail.com> Fri, May 28, 2021 at 41:44 AM
Reply-To: "Premdays.tnc" <Premdays.inc@protonmail.com=>

To: "Premdays,inc13" <Premdays.inc13@gmail.com>, payneselbey <payneselbey@gmail.com>, *"Ppaynes@protonmail.com”
<Ppaynes@protonmail.com>, "premdays.inc" <premdays.inc@gmail.com>, “premdays.inc" <premdays.inc@safeswiss.com>,
"oremdays.inc" <premdays.inc@tutanota.com>

Queen Prinyah Godiah Nefertiti Ma'at Imin Amon Amun Payne El-Bey

CEO & Founder of
Premdays.inc
Sent with ProtonMail Secure Email.

——-—- Original Message -------
On Friday, May 28, 2021 10:40 AM, Minogue, Stephanie <MinogueS@dany.nyc.gov> wrote:

Good morning Ms. El-Bey,

| hope that you have been doing well and staying safe and healthy. I'm writing to update you on
the investigation of the encounter you had with two MTA police officers at Penn Station in
January 2020. We were able to review surveillance video and speak to a number of witnesses,
and bring the officers in for questioning as well. Unfortunately, we simply could not find enough
evidence to establish beyond a reasonable doubt — the standard we are required to meet in a
criminal case — that either of the officers committed a crime. One obstacle in particular was that
several of the surveillance cameras at Penn Station were not working that night, including the
camera in the elevator where the incident took place. We also were unable to find any
eyewitnesses to the incident itself.

| do want to let you know that both officers are still going to face disciplinary charges because
of the work that Lieutenant Hosein with the MTA’s Internal Affairs Bureau did in investigating
your case. The fact that we can’t go forward with criminal charges is not going to change that.

if you have any questions about the outcome of our investigation, please do not hesitate to
reach out. You can either email me at this email address, or contact me at 212 335 9099.

Best regards,

Stephanie Minogue
htips:/mail.google.com/mailu/O7ik=29e7 502a61 &view=pt&search=all&permthid=thread-f%3A 170101745 1304068367 asimpl-msgf%3A1 7010174513... 5
6/2/2021

Case 1:20-cv-00524-MKV Document 29 Filed 06/08/21 Page 10 of 14
Gmail - Fw: RE: MTA Case
Depuiy Chief

Police Accountability Unit

New York County District Attorney’s Office
1 Hogan Place, Room 755

New York, NY 10013

O: 212.335.9099

C: 646.954.2750

This message is intended only for the use of the individual or entity to which it is addressed,
and may contain information that is privileged, confidential and exempt from disclosure under
applicable law. If you are neither the intended recipient, nor the employee or agent responsible
for delivering the message to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please promptly notify the sender by e-mail, and destroy
all copies of the transmission. Thank you.

From: Minogue, Stephanie

Sent: Wednesday, December 9, 2020 3:21 PM

To: 'Premdays.Inc’ <Premdays.Inc@protonmail.com>
Cc: Johnson, Edward <johnsone@dany.nyc.gov>
Subject: RE: MTA Case

Good afternoon Ms. El-Bey,

Pm sorry that you are having issues filing your claims against the MTA. But again, unfortunately
we can’t help you with your lawsuit. Our office is only working on the criminal investigation
related to your case, which is totally separate from your lawsuit. Also, as { mentioned before,
the laws about grand jury investigations being confidential means we are not allowed to share
information about your case with anyone while the case is ongoing, except people like
Lieutenant Hosein who are helping us with the investigation.

| know you are understandably very concerned about being reimbursed for all the property that
was lost, so | sent your email fo our Witness Aid Services Unit. They have a lot more
information on things the government can do to help reimburse the victims of crime that don’t
depend on you filing a lawsuit. They also have a list of pro bono agencies that you may be able
to talk to about your claim against the MTA even though our office can't help you with the
lawsuit. Someone from the Witness Aid Services Unit will send you an email over the next few
days to talk to you about your case and what options you might have.

https://mail.google.com/mail/u/07ik=29e7502a61 &view=pt&search=all&permthid=thread- 103A 1 701017454301068367 &simpl=msg-f%3A17010174513... 2/5
6/2/2021

Case 1:20-cv-00524-MKV Document 29 Filed 06/08/21 Page 11 of 14
Gmail - Fw: RE: MTA Case
Best,

Stephanie Minogue

Assistant District Attorney

Public Corruption Unit

New York County District Attorney's Office
1 Hogan Place, Room 755

New York, NY 10013

O: 212.335.9099

C: 646.954.2750

This message is intended only for the use of the individual or entity to which it is addressed,
and may contain information that is privileged, confidential and exempt from disclosure under
applicable law. If you are neither the intended recipient, nor the employee or agent responsible
for delivering the message to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited. lf you have
received this communication in error, please promptly notify the sender by e-mail, and destroy
all copies of the transmission. Thank you.

From: Premdays.Inc [mailto:Premdays.inc@protonmail.com]
Sent: Wednesday, December 9, 2020 2:45 PM

To: Minogue, Stephanie <MinogueS@dany.nyc.gov>

Ce: Johnson, Edward <ijohnsone@dany.nyc,gov>

Subject: Re: MTA Case

Well mta refused to allow me to file claims foe my personal properties bills they are asking for
information yet I cannot case number to give to Mr. Felix Williams then you guys need to cail
him at 7188504218 or 7186943998 my question is whom ia going to reimburse me for my
properties that wad damage MTA/asking for info so arm left to file a sue in court that is mean
hired an attorney if I csn find one that can take the case pro Bono or else I will have to cuff of
upfront monies for court and court cases that is money I do not have

Seni fram ProtonMail mobile

neceemnn Original Message --------
On Dec 9, 2020, 11:41 AM, Minogue, Stephanie < MinogueS@dany.nyc.gov> wrote:

Good morning Ms. El-Bey,

https:/imail.google.com/mail/u/07Ik=29e7502a6 1 &view=pt&search=all&permthid=thread-F%3A1701017451301068I6/&simpEmsg4%3A1 7010174513... 3/5
6/2/2021

https:/mail.google. com/mail/u/07ik=29e7 502a61 &view=pt&search=ail&permthid=thread-F%3A 1701017451301 068367 &simpl=msg-f%3A17610174513... 4/5

Case 1:20-cv-00524-MKV Document 29 Filed 06/08/21 Page 12 of 14
Gmail - Fw: RE: MTA Case

Investigator Johnson told me that you were asking for the case number for our
investigation. Unfortunately, that’s not something we can give out. It’s an internal
tracking number that we're not allowed to share since it relates to a pending
investigation. We've got what's called a “grand jury investigation” opened for your
case, but those are by law completely secret and confidential. That means that
legally we can’t share information about your case with anyone, except for
Lieutenant Hosein because he is helping us with the investigation. So, because we
can't help you with your lawsuit, you may want to hire your own attorney to help
with that.

However, there is something we might be able to help you with. In New York there
is an agency called the Office of Victim Services. They have a program where you
can file a claim for compensation for different things if you are a victim of a crime.
There is a part of our office called the Witness Aid Services Unit, which helps
victims of crimes file those claims all the time. If it’s ok with you, | can give them
your email and/or phone number. Then, they can reach out to you, talk fo you
about your options and help you file a claim with the Office of Victim Services. Let
me know what contact info | can give them and I will do that right away.

Best,

Stephanie Minogue

Assistant District Attorney

Public Corruption Unit

New York County District Attorney’s Office
1 Hogan Place, Room 755

New York, NY 10013

0; 212.335.9099

C: 646.954.2750

This message is intended only for the use of the individual or entity to which it is
addressed, and may contain information that is privileged, confidential and exempt
from disclosure under applicable law. If you are neither the intended recipient, nor
the employee or agent responsible for delivering the message to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of
this communication is strictly prohibited. If you have received this communication in
error, please promptly notify the sender by e-mail, and destroy all copies of the
transmission. Thank you.

This email communication and any files transmitted with it contain privileged and
Case 1:20-cv-00524-MKV Document 29 Filed 06/08/21 Page 13 of 14
6/2/2021 Gmail - Fw: RE: MTA Case

confidential information from the New York County District Attorney's Office and
are intended solely for the use of the individuals or entity to whom it has been
addressed. If you are not the intended recipient, you are hereby notified that any
dissemination or copying of this email is strictly prohibited. If you have received
this email in error, please delete it and notify the sender by return email.

hitps:/imail.google.com/mail/W/O7ik=29e7502a6 t &view=pi&search=all&permthid=thread-f%3A1 701017457301 068367 &simpl=msg1%3A17010474513... 3/5
 

 

 

Case 1:20-cv-00524-MKV Document 29 Filed 06/08/21 Page 14 of 14

coqecesuuectaalotege feel Eel deaf (bedi ll

000}

 

 
